02/25/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0173



                                  No. DA 20-0173

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

JOSEPH PAUL DEWISE,

              Defendant and Appellant.


                                        ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 4, 2022, within which to prepare, serve, and file the State’s

response.




TKP                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             February 25 2022